DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-14, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma (US 2013/0119354).

Regarding Claims 1-8, 10-14, Ma teaches a material represented by Ma-1 (paragraph 15):


    PNG
    media_image1.png
    620
    424
    media_image1.png
    Greyscale

Ma-1 reads on Formula 1 where M = iridium; n1 = m; n2 = 3-m; R1 and R2 =RA and RB; Z1 and Z2 = RC and R1-R4; X21 = X = O, S and Se. Ma-1 is a generic material which reads on applicants’ generic Formula 1 (per claims 1-2, 4). 
CY1 and CY2 = pyridine (per claim 3).
R1 and R2 =RA and RB; Z1 and Z2 = RC and R1-R4 all of which can be alkyl (per claim 5)
R1 and R2 =RA and RB which can by unsubstituted as H (a1  and a2 = 0) or RA and be H corresponding to a1 = 0 and a2 = 1 or 2 (per claim 6)
d1 and d2 correspond to RC and R1-R4; RC and  be 0 as H or 1, 2 when non-H; R1-R4 can be sequentially H or R1-R4 ad be non-H corresponding to d2 = 1-4 (per claim 7).
Deuterium can be present as a substituent (per claim 8).
CY1 = CY1-1 (per claim 10)

    PNG
    media_image2.png
    138
    150
    media_image2.png
    Greyscale
corresponds to Ma’s
    PNG
    media_image3.png
    169
    161
    media_image3.png
    Greyscale
 (per claim 11) which also reads on all of the permutation of calm 12
Ma’s 
    PNG
    media_image4.png
    120
    120
    media_image4.png
    Greyscale
reads on all the permutations of claim 13 and claims 14 (except for CY12(16) and CY112(17) 

Regarding Claims 16-18, Ma teaches organic light emitting device 100 include a substrate 110, an anode 115, a hole injection layer 120, a hole transport layer 125, an electron blocking layer 130, an emissive layer 135, a hole blocking layer 140, an electron transport layer 145, an electron injection layer 150, a protective layer 155, and a cathode 160 (paragraph 35). Ma’s Ma-1 is used in the emissive layer as a dopant along with a host  (paragraph 23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 2013/0119354).


Regarding Claim 15, Ma teaches Ma-1 which reads on applicants’ Formula 1. The substituent groups of  Ma’s Ma-1 are independently viewed as functionally equivalent and readily exchangeable whereby upon selection gives rise to obvious variants of generic Ma-1.
On such variant reading on applicants’ Compound 18 wherein one RA = Me and remaining RA = H; RB= isopropyl remaining RB = H; RC = isopropyl remaining RC = H; R1-R4 = H.

	 It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have made a variety of derivatives of generic Ma-1 by selecting various functional equivalent substituents which would have included the above variant which reads on the instant limitations, absent unexpected results (per claim 15).

	
Regarding Claim 20, Ma teaches and OLED reads on applicants’ OLED, as discussed above. The device can be used as a medical monitor (paragraph 40).
The office takes the position that an OLED used as a medical monitor would be viewed as encompassing a formulation with the Ma-1 as the organometallic compound in the emissive layer by one of ordinary skill in the art before the filing date of the invention  (per claim 20). 


Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 2013/0119354) in view of Tamaru (US 2009/0236974).

Regarding Claim 19, Ma teaches the device of claim 16 but fails to mention the amount of the host compared to the dopant.
Tamaru teaches the content in the light emission layer of the host compound and the phosphorescent dopant is from 1 to 99% by weight, respectively, based on the total weight of all the compounds contained in the light emission layer. The content in the light emission layer of the phosphorescent dopant is preferably lower than that of the host compound, and more preferably 1 to 10% by weight of that of the host compound (paragraph 109).
The office regards the above as a generic teaching showing the general weight ratio of host to dopant in an OLEDs.
It would have been obvious to one of ordinary skill in the art before the filing date of invention to have adjusted the weight ratio with the dopant in lower amount than the host in Ma’s device since Tamaru teaches the content in the light emission layer of the phosphorescent dopant is preferably lower than that of the host compound, which would have included the instant limitations, absent unexpected results (per claim 19).

Allowable Subject Matter	
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach a silyl derivative (per claim 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786